Beck, J.
1. While a defendant may file an answer to an amendment to the petition in a ease, admitting or denying material allegations in the same, or stating why he can neither admit nor deny them, he is not required to file an answer to the amendment, and his failure to do so does not authorize the court or jury to treat the allegations in the amendment as being admitted. Hudson v. Hudson, 119 Ga. 637 (46 S. E. 874).
2. Upon the controlling question raised in the record, this case is ruled by the decision in the case of Hawkins v. Central of Georgia Railway Company, 119 Ga. 159 (46 S. E. 82).

Judgment affirmed.


All .the Justices concur.